Order unanimously affirmed, with costs. Memorandum: Special Term correctly dismissed plaintiff’s cause of action for unjust enrichment against defendant since the record discloses that defendant did not act tortiously or fraudulently when he received a block grant to rehabilitate his home (see, Paramount Film Distr. Corp. v State of New York, 30 NY2d 415, 421, cert *311denied 414 US 829). There is no evidence that defendant, who was neither a village official nor an employee, had any part in the mismanagement of village funds. (Appeal from order of Supreme Court, Chautauqua County, Adams, J.—dismiss action.) Present—Dillon, P. J., Denman, Boomer, Green and O’Donnell, JJ.